DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to inventions non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.

REASONS FOR ALLOWANCE
Claims 1-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments of 20 October 2021 are persuasive and overcome previous rejections under 35 U.S.C. 102(a)(1). The closest prior art to the instant Application is United States Patent Application Publication US 2015/0024374 to Palti.
Fig. 5 of Palti teaches a system which distributes flow of venous blood among 10 different subsystems 200 (see [0053]), i.e. gas-exchange plates. As shown in Fig. 5 each subsystem 200 has an upstream side (venous blood) and a downstream side (oxygenated blood). Each subsystem 200 consists of a plurality of gas-exchange units (GEUs) (see [0053]) wherein each GEU 110 consists of a gas-flow region 101, i.e. transit region, wherein the gas flows perpendicular to blood-flow channels (BFCs) (see Fig. 2A; [0041]). Palti teaches that 62,500 BFCs could fit in a 1 cm2 area of a subsystem that is 10 cm x 10 cm x 1.1 cm wherein the 1.1 cm is made up of 10 GEUS that are 0.1 cm thick. This means each gas-flow region 101 would have well over 1000 BFCs, i.e. liquid flow channels, extending through said region in the same direction (see [0053] and Fig. 2A). As shown in Fig. 2A each gas-flow region is defined by a 
Palti fails to teach nor fairly suggest “an elongated liquid delivery opening that extends across the width direction of the transit region, wherein the elongated liquid opening is positioned to deliver liquid to the distribution pool plenum” as recited in independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797